Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 21-32 are pending.
Claims 1-3, 7, 21-23, 27, and 29-31 have been amended. Claims 9-20 were previously cancelled. No claims have been added. 

Response to Arguments
Applicant’s amendments, filed May 6, 2022, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s amendments and arguments with respect to the Section 112 rejection have been fully considered and are persuasive.  The Section 112 rejection has been withdrawn. 
Applicant's arguments with regards to the Section 102 rejection have been fully considered but they are not persuasive. In particular, Applicant argues that U.S. Patent Application Publication No. 2013/0159984 to Misovski et al. fails to teach or suggest  "receiving, via the user interface during runtime of the user interface, one or more user queries," "based on the one or more user queries, selecting, by the user interface, a micro-application that corresponds to a CRM function," and "sending, by the user interface, a request for a micro-application that corresponds to the CRM function." That is incorrect. As clearly discussed in paragraph [0070], Misovski et al. teaches that “the user may define queries 412 for performing specific tasks on the appropriate back-end systems” that are received by the user interface. Based on such queries, the business worklists can be provided to mobile devices so that the content and configuration data of the application can be easily accessible on mobile devices as discussed in discussed in paragraph [0069].  As discussed in paragraph [0024], those applications may correspond to the CRM function.  Accordingly, the arguments are not persuasive. 

Claim Objections
Claims 1, 21, and 29 are objected to because the claims recite “a micro- application that corresponds to a CRM function”, “a micro-application that corresponds to the CRM function” and “the micro-application that corresponds to the CRM function”. It is assumed for the sake of prosecution that these limitations all refer to a single micro-application that corresponds to a CRM function. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 21, 23, 24, 28, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0159984 to Misovski et al.
With regards to claims 1, 21, and 29, Misovski et al. teaches: 
instantiating, on a client computer, a user interface configured with a hosting application operable to execute one or more micro-applications (paragraph [0017], “A flexible deployment model of the augmented features may also be provided to allow an appropriate deployment suitable to the needs, preferences, or context of the end-user. In certain implementations, the augmented features may be deployed through on-demand services, on-premise services, a combination of both on-demand and on-premise services, mobile services, or other suitable deployment methods. Further, the front-end and user interface integration aspects of the augmented features may be decoupled from the backend lifecycle of the underlying business application to allow for timely, efficient, and user/context-specific integration of user productivity and third party services”; paragraph [0049], “The runtime components may include features based on users, groups, or roles associated with the client 135 a, or other user interface components or augmented functionality, including shells, cockpits, dashboards, pages, microapps, gadgets, gadgets, or catalogs for applications running on client 135 a.”), wherein: 
the hosting application implements an execution environment for at least one micro-application (paragraph [0049], “The runtime components may include features based on users, groups, or roles associated with the client 135 a, or other user interface components or augmented functionality, including shells, cockpits, dashboards, pages, microapps, gadgets, gadgets, or catalogs for applications running on client 135 a.”); 
the one or more micro-applications comprise a code package that implements a CRM function (paragraph [0024], “Other contexts may include a departmental, networking, or friends context. In some implementations, the departmental/networking/friends context may include information reflecting certain best practices when a user works within a particular department or within a network of people while using an existing application. For example, a customer service agent of an international ordering department may be required to complete a spreadsheet checklist for handling customer service requests before an actual service request in a Customer Relationship Management (CRM) system can be processed.”); and 
the one or more micro-applications include an application programming interface (API) configured to receive electronic messages indicative of requests for customer data (paragraph [0036], “Additional on-demand services can also be implemented using the techniques described in the present disclosure. A tagging infrastructure and application interrogation APIs (application programming interface) can be used to augment and enhance existing applications. Applications can be interrogated to identify data objects for annotation via tags.”; paragraph [0041], “Specifically, the server's processor 154 executes the functionality required to receive and respond to requests from the clients 135 and their respective client applications 122 or server applications 194, as well as the functionality required to perform the other operations of the hosted application 156 or UI integration module 155.”); 
receiving, via the user interface during runtime of the user interface, one or more user queries (paragraph [0027], “Further, as illustrated by client 135 a, each client 135 includes a processor 118, an interface 117, a graphical user interface (GUI) 160 a, a client application 122, and a memory 120.”; paragraph [0070], “In some implementations, the user may define queries 412 for performing specific tasks on the appropriate back-end systems.”); 
based on the one or more user queries, selecting, by the user interface, a micro- application that corresponds to a CRM function (paragraph [0069], “The business worklists can be applied to an application to automatically configure the application or incorporate on-demand services into the application according to user preferences, best practices, or role metadata as defined in the business worklists. Further, the business worklists can be provided to mobile devices so that the content and configuration data of the application can be easily accessible on mobile devices. A user first selects a business worklist to be made available on a mobile device, and a gadget can be configured to push the business worklist and associated data to a mobile gateway, where the business worklist can be transferred to the mobile device. Thus, business worklist functionality and self-service mobility can be instantly delivered to users of the application and business worklists.”; paragraph [0070], “In some implementations, the user may define queries 412 for performing specific tasks on the appropriate back-end systems. The user may choose, for example, to query a particular back-end system for all flight information relating to different airlines if the user productivity service is for airline worklists. A second portion 414 of the configurator tool 402 may present options for a user to design the visual appearance of the user productivity service. Various tools may be provided to allow the user to designate and configure templates for the user interface aspects of the user productivity service.”);
sending, by the user interface, a request for a micro-application that corresponds to the CRM function (paragraph [0024], “Other contexts may include a departmental, networking, or friends context. In some implementations, the departmental/networking/friends context may include information reflecting certain best practices when a user works within a particular department or within a network of people while using an existing application. For example, a customer service agent of an international ordering department may be required to complete a spreadsheet checklist for handling customer service requests before an actual service request in a Customer Relationship Management (CRM) system can be processed. The augmented features for a business application may accordingly include quick access to a customized spreadsheet document for completing the customer service task when the user is using the application in association with the international ordering department.”; paragraph [0048], “Another server 214 within the company network may host a Customer Relationship Management (CRM) system. The company may also have a server 216 acting as a portal to provide a central location for accessing various resources or allowing users within the company network to access resources outside the firewall 130. … Accordingly, a user of client 135 a may access on-premise services through servers 212, 214, 216, and 220.”; paragraph [0070], “In some implementations, the user may define queries 412 for performing specific tasks on the appropriate back-end systems.”); 
receiving, by the user interface from a server hosting the micro-application, a data package that includes the micro-application corresponding to the CRM function (paragraph [0018], “In another example, a business customer may receive a new application with a set of UI integration services embedded within the new application. The business customer may be given the ability to run the UI integration services on-premise or update, configure, and run the services on-demand.”; paragraph [0054], “The lead users may, for example, define or model certain roles within the company using the tools and configuration site 236 to define permissions, best-practices, documents, or other data associated with those roles. In some instances, the content packages may include work centers, navigation centers, pages, gadgets, or other features that may be integrated into an existing application. As illustrated in FIGS. 4A-4B, for example, a configurator tool may allow user-driven configuration and selection of specific tables, columns, or links to different services that can be integrated into a user interface of a business application.”; paragraph [0069], “Further, the business worklists can be provided to mobile devices so that the content and configuration data of the application can be easily accessible on mobile devices. A user first selects a business worklist to be made available on a mobile device, and a gadget can be configured to push the business worklist and associated data to a mobile gateway, where the business worklist can be transferred to the mobile device.”); 
executing, in the hosting application via the execution environment, executable code in the data package (paragraph [0018], “In another example, a business customer may receive a new application with a set of UI integration services embedded within the new application. The business customer may be given the ability to run the UI integration services on-premise or update, configure, and run the services on-demand.”; paragraph [0020], “The augmented features may be delivered to a user independent of a particular deployment model for an underlying business application or a particular release or lifecycle of the business application. A user may be able to access on-premise productivity features or on-demand productivity features separately or in combination. A seamless interchange may be provided between different deployment models, such as on-premise, on-demand, or mobile deployment models.”); and 
rendering, via the user interface on a display device communicatively coupled to the client computer, one or more interactive areas configured to display information pertaining to the CRM function (paragraph [0044], “In some implementations, the additional features and services provided by the UI integration module 155 are designed to augment an existing transaction or application and can be provided graphically, such as in the form of a side panel object that is displayed concurrently with the user interface of the existing application.”; paragraph [0058], “The shell 304 may enhance navigation of existing parts of the business application 302 based on the role of the user in a business process. In the illustrated example, the shell 304 may present options to navigate through certain documents, allowing the user to display or perform various tasks related to the documents.”).

With regards to claims 3, 23, and 31, Misovski et al. teaches: the data package is received in real time, in response to sending the request for the CRM function (paragraph [0037], “In general, server 140 a is any server that stores one or more hosted applications 156, where at least a portion of the hosted applications 156 are executed via requests and responses sent to users or clients within and communicably coupled to the illustrated environment 100 of FIG. 1”; paragraph [0025], “Accordingly, the augmented features may be directed at specific needs of a user while being independent of the life cycle of the business application or a specific deployment model, and the functionality of older applications may be used with newer features or third party services in a timely manner.”, wherein substantially in real time is interpreted to be in a timely manner).

With regards to claims 4, 24, and 32, Misovski et al. teaches: the hosting application is configured to execute, in parallel, a plurality of micro-applications (paragraph [0082], “It will be understood that these processes are for illustration purposes only and that the described or similar techniques may be performed at any appropriate time, including concurrently, individually, or in combination. In addition, many of the steps in these processes may take place simultaneously and/or in different orders than as shown. Moreover, environment 100 may use processes with additional steps, fewer steps, and/or different steps, so long as the methods remain appropriate.”).

With regards to claims 8 and 28, Misovski et al. teaches: the hosting application is a micro- application that is configured to perform common tasks (paragraph [0037], “In general, server 140 a is any server that stores one or more hosted applications 156, where at least a portion of the hosted applications 156 are executed via requests and responses sent to users or clients within and communicably coupled to the illustrated environment 100 of FIG. 1.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0159984 to Misovski et al. as applied to claims 1, 21, and 29 above, further in view of U.S. Patent Application Publication No. 2014/0075513 to Trammel et al. 
With regards to claims 2, 22, and 30, Misovski et al. teaches providing services while being secured by a business organization's security domain (paragraph [0034]-[0035]), but fails to explicitly teach user credentials.  However, Trammel et al. teaches the hosting application is configured to maintain user credentials, user verification status, and tokens (paragraph [0024], “The OAuth protocol generally allows users to share their private resources (e.g. photos, videos, contact lists, and/or other private resources) stored on one site with another site without having to share their credentials, typically supplying username and password tokens instead. The OAuth protocol has become increasingly popular to grant access to clients of services (e.g., web services or web sites). Each token grants access to a specific site (e.g., a video editing site) for specific resources (e.g., just videos from a specific album) and for a defined duration (e.g., the next 2 hours).”).
This part of Trammel et al. is applicable to the system of Misovski et al. as they both share characteristics and capabilities, namely, they are directed to inter-application computer data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Misovski et al. to include the user authentication and authorizations across multiple applications using tokens as taught by Trammel et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Misovski et al. in order to provide access rights of a person or software program to certain shared private resources (see paragraphs [0020]-[0024] of Trammel et al.).	

Claims 5-7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0159984 to Misovski et al. as applied to claims 1, 21, and 29 above, further in view of U.S. Patent Application Publication No. 2015/0127405 to Peeler et al.
With regards to claims 5 and 25, Misovski et al. teaches integrating external services (paragraph [0045]), but fails to explicitly teach a cut and paste operation.  However Peeler et al. teaches the hosting application is configured to cut and paste data between micro-applications (paragraph [0288], “Event information may be edited with an editing page that permits text, images, video, and the like. Accordingly, once changes have been input, edited, and the like or simply cut and pasted, then buttons may indicate to make changes, add extra features, add to the shopping cart of a particular partner 78, 98 desiring to host a calendar, and so forth.”).
This part of Peeler et al. is applicable to the system of Misovski et al. as they both share characteristics and capabilities, namely, they are directed to inter-application computer data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Misovski et al.  to include the cut and paste as taught by Peeler et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Misovski et al. in order to provide reliable, timely, comprehensive, accurate, cost-effective data to other users (see paragraphs [0008]-[0011] of Peeler et al.).	

With regards to claims 6 and 26, Misovski et al. integrating external services (paragraph [0045]), but fails to explicitly teach auto-populating data.  However Peeler et al. teaches the hosting application is configured to auto-populate data between micro-applications (paragraph [0254], “An auto population module 550 may provide for auto population of fields, templates, records, and the like. This will typically be in conjunction with the surrogate 120, or with information provided from the surrogate 120 and thus embedded or incorporated within the harvester 80, 100 to benefit from institutionalized knowledge.”).
This part of Peeler et al. is applicable to the system of Misovski et al. as they both share characteristics and capabilities, namely, they are directed to inter-application computer data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Misovski et al. to include the cut and paste as taught by Peeler et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Misovski et al. in order to provide reliable, timely, comprehensive, accurate, cost-effective data to other users (see paragraphs [0008]-[0011] of Peeler et al.).	

With regards to claims 7 and 27, Misovski et al. teaches sharing data among applications (paragraph [0061]), but fails to explicitly teach resolving duplicate data or conflicting data.  However Peeler et al. teaches the hosting application is configured to resolve duplicate data or conflicting data between micro-applications (paragraph [0228], “A duplicate pointer 505 indicates analysis engine, and its data, or either individually. Indicia of duplication and entries in the database 150 may come from comparison of geo location coordinates of a venue 82, 102 used in multiple events at a time apparently the same. Likewise, spelling, misspelling, or slightly changed names, and the like may be detected by a duplicates pointer level 5 in order to quickly resolve duplicate information, duplicate entries for events 97, and the like in the database 150. Thus, duplicates pointer 505 may typically assist the surrogate 120, 497, as well as the harvester 80, 100, and manager 94 from the system 70.”).
This part of Peeler et al. is applicable to the system of Misovski et al.  as they both share characteristics and capabilities, namely, they are directed to inter-application computer data processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Misovski et al. to include the cut and paste as taught by Peeler et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Misovski et al. in order to provide reliable, timely, comprehensive, accurate, cost-effective data to other users (see paragraphs [0008]-[0011] of Peeler et al.).		
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Microservice based CRM Application” by Dhruba Bordoloi discusses the use of a microservice architecture for delivering a plurality of CRM functions. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629  

/SANGEETA BAHL/Primary Examiner, Art Unit 3629